DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 8 separates claim 7 from 9 and 9 seperates10 from 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The sidewall is not just at: herein the side wall is located on an imaginary line connecting an 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by JPO 2016-134532.
a.	‘532 teaches A light reception/emission element module, comprising: a substrate (figure 2 item 10); a light emitting element disposed on the substrate(item 11); a first light receiving device disposed on the substrate apart from the light emitting element (item 13);  and an upper wall located above the substrate, the upper wall comprising a facing surface facing the light emitting element and the first light receiving element (item 24 and 25).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wong (10,061,057).
Wong teaches A light reception/emission element module, comprising: a substrate (figure 14 item 54); a light emitting element disposed on the substrate (item 60b); a first light receiving device disposed on the substrate apart from the light emitting element (item 152); and an upper wall located above the substrate, the upper wall comprising a facing surface 
b.	As to claim 2 Wong teaches  a second light receiving element disposed on the substrate (items 56), wherein the upper wall further comprises a first light passing portion located above the light emitting element (figures 164 64) second light passing portion located above the -3- 5952136-1Applicant: KYOCERA CORPORATION Application No.: Not Yet Knownsecond light receiving element (item 64 over the sensor, 56) and an intermediate portion located in a region between the first light passing portion and the second light passing portion, and at least part of a lower surface of the intermediate portion comprises the facing surface (item 140).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbritter in view of Wong.
As to claim 1-2, Halbritter teaches a substrate (item 3); a light emitting element disposed on the substrate (item 21); a first light receiving device disposed on the substrate apart from the light emitting element (item 22); and an upper wall located above the substrate, the upper wall comprising a facing surface facing the light emitting element and the first light receiving element (tope portions of 4).

Halbritter does not teach an additional light receiver.
Wong teaches it was known to place a reference sensor with the light emitter.
Therefore it would have been obvious to one of ordinary skill in the art to package space apart from the light emitter a reference sensor to determine if the sensor is detecting ambient light or light from the LED.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to include package with the LED a reference sensor to ensure the detection of the ambient sensor is detecting ambient light and not the LED. Thus the first sensor would be the reference and the second would be the ambient sensor.
b.	As to claim 3, Halbritter teaches wherein an upper surface of the upper wall comprises an inclined surface that inclines towards a lower surface of the upper wall from the upper surface to 
c.	As to claim 4, Halbritter teaches wherein the upper wall comprises a first light shielding portion which is located on an imaginary line connecting the inclined surface and a light receiving region of the first light receiving element (item 4 between the reference and section 510) Tho be a reference it would be under portion 4 to ensure light is only being received from the diode that portion shields external light from entering the sensor.
that inclines towards a lower surface of the upper wall from the upper surface to 
e.	As to claim 6 , Halbritter teaches wherein the upper wall comprises a second light shielding portion which is located on an imaginary line connecting the inclined surface and a light receiving region of the first light receiving element (item 4 or portion of 64 shield light).
f.	As to claim 7 Halbritter teaches wherein the upper wall further comprises a peripheral portion surrounding the first light passing portion, the second light passing portion, and the intermediate portion, and the intermediate portion comprises a third light shielding portion which is located on an imaginary line connecting an inner surface of the first light passing portion in the peripheral portion and a light receiving region of the first light receiving element (item 4  on the edge acts as a light shield).
g.	As to claim 8, Halbritter teaches wherein the upper wall further comprises a peripheral portion surrounding the first light passing portion (outer portion item 4), the second light passing portion, and the intermediate portion, and the intermediate portion comprises a fourth light shielding portion which is located on an imaginary line connecting an inner surface of the second light passing -5- 5952136-1Applicant: KYOCERA CORPORATION Application No.: Not Yet Known portion in the peripheral portion and a light receiving region of the first light receiving element (inner item 4 shield light).
h. 	As to claim 9, Halbritter teaches wherein the intermediate portion comprises a fifth light shielding portion which is located on an imaginary line that inclines upward, from the inner surface of the first light passing portion ( the light passing region is being consider the entire cavity), at a same angle as an angle at which the imaginary line  the inner surface of the first light passing portion   inclines downward, with respect to the inner surface of the first light passing portion (this is taught since measure at say the side edge of outer 4 at the bottom light the imaginary line would pass through the middle 4. Like wise starting at the middle 4 line would immediately run into middle 4.
i.	As to claim 10, Halbritter teaches wherein the intermediate portion comprises a sixth light shielding portion which is located on an imaginary line that inclines upward, from the inner surface of the second light passing portion, at a same angle as an angle at which the imaginary line connecting  the inner surface of the second light passing portion   inclines downward, with respect to the inner surface of the second light passing portion (see the analysis of claim 9).
j.	As to claim 11, Halbritter teaches wherein the lower surface of the intermediate portion further comprises a top portion protruding downward (the vertical wall of inner item 4), and the intermediate portion comprises a seventh light shielding portion which is located on an imaginary line connecting the top portion and a light receiving region of the first light receiving element (item 4 block light).
k.	As to claim 12 and 13, a side wall which surrounds the light emitting element and the first light receiving element (item 4), the upper wall being disposed midway (the jutting portion is towards the middle) in a height direction of the side wall, 
As to the recitation of wherein the side wall is located on an imaginary line connecting an upper end of the first light passing portion and a light receiving region of the first light 
	Absent some unexpected showing it is obvious to one of ordinary skill in the art at the time of filing place the reference sensor directly against the item 4 either inner or outer. One would have been so motivated to maximize spacing to the LED and the sensor.
There is a imaginary line that meets limitations (the one define using the edge closest to the wall item 4). This would also meet the limitation of the upper wall being disposed midway in a height direction of the side wall, wherein the side wall is located on an imaginary line connecting an upper end of the second light passing portion and a light receiving region of the first light receiving element (using the upper corner closest to item 4 to define the imaginary line).
l.	As to claim 14, Halbritter, teaches and a control circuit which is connected to the light reception/emission element module, and which controls the light reception/emission element module (the sensor senses and the LED emits light there must be something controlling and reading them since both elements are taught as functional)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/             Primary Examiner, Art Unit 2896